Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 and 5-8 are rejected under 35 U.S.C. 102 a1 or a2 as being anticipated by Tripp et al. (U. S. Patent 4,498,365).
Regarding claim 1, Tripp et al.  musical sound information outputting apparatus comprising: 
a plurality of keys (keyboard including keys, abstract); 
a sound production information generator (tone production means, abstract) configured to generate sound production information for producing a musical sound based on a first key operation on any key among the plurality of keys (key depression); and 
a control information generator configured to generate control information for controlling, on a basis of a second key operation (forward and rearward key depression) different from the first key operation (bending the note, abstract), a mode of the musical sound produced on a basis of the first key operation (the first operation to select a tone, the second operation to provide the tone with a variable amount of bending, abstract).

Regarding claim 5, Tripp et al. discloses the musical sound information outputting apparatus according to claim 1, wherein a key, among the plurality of keys, on which the second key operation is performed is different from the key on which the first key operation is performed, and the control information generator generates the control information according to the second key operation (a pressure sensor is provided for the first operation and a displacement sensor generates the control information for the second key operation, figure 2).
Regarding claim 6, Tripp et al. discloses a musical sound producing apparatus comprising: 
a plurality of keys; 
a sound production information generator (as shown in figure 2) configured to generate sound production information for producing a musical sound based on a first key operation (striking) on any key among the plurality of keys; 
a control information generator (displacement sensor and microprocessor unit) configured to generate control information for controlling, on a basis of a second key operation different from the first key operation, a mode of the musical sound produced on a basis of the first key operation; and 
a musical sound signal generator (tone generator) configured to generate a musical sound signal on a basis of the sound production information and the control information (abstract, column 4, lines 29-50).

Regarding claim 8, Tripp et al. discloses a method for generating musical sound information, the method comprising: 
generating sound production information regarding a musical sound based on a first key operation on any key among a plurality of keys (generating the tone of the note associated with the key abstract); and 
generating control information for controlling, on a basis of a second key operation different from the first key operation, a mode of the musical sound produced on a basis of the first key operation (the second key operation control the tone range bending according to the second operation on the keys, abstract).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tripp et al. and McPherson et al. (U. S. Patent 9,324,310), as a replacement reference.
(1) Regarding claim 3, Tripp et al. discloses the musical sound information outputting apparatus according to claim 1.
(2) Tripp et al. does not teach wherein the key includes a first region located on a near side of an operator and a second region other than the first region, the first key operation is an operation of depressing the first region of the key, and the second key operation is an operation on the second region of the key.
(3) McPherson et al. teaches wherein the key includes a first region located on a near side of an operator (first region) and a second region other than the first region (down the length of the key), the first key operation is an operation of depressing the first region of the key (a first operation based on depressing) , and the second key operation is an operation on the second region of the key (including vibrato and note bending involving moving along key, column 3, lines 50-56).  McPherson et al. teaches the motivation of his invention, the expressivity of play that is enabled. 
(4) For the musical sound outputting apparatus, there may be an alternative mechanism for the first and second key operations taught by Tripp et al. wherein the key includes a first region located on a near side of an operator and a second region other than the first region, the first key operation is an operation of depressing the first region of the key, and the second key operation is an operation on the second region of the key, taught by McPherson et al.
(5) Considering the objective evidence, it would have been obvious to the person of ordinary skill before the effective filing date of the claimed invention to make the combination as in (4) above motivated to increase or modify the expressivity of play that is provided by the multiple touch keys taught by McPherson et al.
Regarding claim 4, the combination of Tripp et al. he musical sound information outputting apparatus according to claim 3, wherein the second key operation is an operation performed such that an amount of the operation on the second region changes over time, and the control information generator generates control information for controlling, according to the change in the second region, the mode of the musical sound based on the first key operation (column 5, lines 5-11).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The examiner points to the references cited in the form 892.  The examiner advises the applicant to review these references, because the examiner may apply the references in future actions, if necessitated by amendment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT W HORN whose telephone number is (571)272-8591.  The examiner can normally be reached on 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571-272-1990.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT W HORN/Primary Examiner, Art Unit 2837                                                                                                                                                                                                        November 8, 2021